Benedict, J.
I am of the opinion that the objection taken to the validity of the bottomry bond sued on, based on the failure to notify the owner of the intention to raise money on bottomry, is not well taken. The circumstances proved are sufficient, in my opinion, to excuse the failure to notify the owner. I am also of the opinion that the bond should be reduced by the sum of $100, being the amount charged as paid to the bottomry lender for his permission to allow his mate to take charge of the brig as master. For the remainder of the bond, with the maritime interest, the libelant may have a decree.